Citation Nr: 1129137	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-27 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left foot callous.

2.  Entitlement to service connection for skin rash of the left ankle.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder, to include as secondary to the service-connected left foot callous.

4.  Whether new and material evidence has been received to reopen a claim for service connection for depression, to include as secondary to the service-connected hemorrhoids.

5.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from September 2005, February 2006, and October 2006 rating decisions of by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the September 2005 rating decision, the RO, in part, denied an increased rating in excess of 10 percent for callous of the left foot and denied service connection for a right knee disability.  In the February 2006 rating decision, the RO, in part denied service connection for a left ankle disability.  In an October 2006 rating decision, the RO confirmed and continued the previously denied claims of entitlement to service connection for depression and tinnitus on the basis that that no new and material evidence had been received to reopen the claims.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen claim of service connection for a right knee disability is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran testified at a Board hearing before the undersigned in March 2011; a transcript of this hearing is of record. 

The issue of entitlement to a rating in excess of 30 percent for hemorrhoids has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for skin rash of the left ankle is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected left foot callous, is objectively characterized as tender with an area of less than six square inches, and has not resulted in limitation of function.

2.  Entitlement to service connection for a right knee disability was denied in January 2002 rating decision; the Veteran did not file a timely substantive appeal with this decision and it became final.

3. The additional evidence received since January 2002 regarding the right knee disability is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 

4.  Entitlement to service connection for depression was denied in an April 2003 rating decision; the Veteran did not file a timely substantive appeal with this decision and it became final.

5.  The additional evidence received since April 2003 regarding depression is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 

6.  Entitlement to service connection for tinnitus was denied in a September 2005 rating decision; the Veteran did not file a timely substantive appeal with this decision and it became final.

7.  The additional evidence received since September 2005 regarding tinnitus is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a left foot callous have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

2.  The January 2002 rating decision that denied entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).

3.  The evidence received since the RO's January 2002 decision which denied entitlement to service connection for a right knee disability is not new and material and the claim may not be reopened.  38 C.F.R. § 3.156(a) (2010).

4.  The April 2003 rating decision that denied entitlement to service connection for depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).

5.  The evidence received since the RO's April 2003 decision which denied entitlement to service connection for a depression, to include as secondary to the service-connected hemorrhoids, is not new and material and the claim may not be reopened.  38 C.F.R. § 3.156(a) (2010).

6.  The September 2005 rating decision that denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).

7.  The evidence received since the RO's September 2005 decision which denied entitlement to service connection for tinnitus is not new and material and the claim may not be reopened.  38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left foot callous; depression, to include as secondary to the service-connected hemorrhoids; and tinnitus, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In an April 2005 letter, the Veteran was provided the new and material evidence standard that was applicable to the Veteran's application to reopen his claim for service connection for a right knee disability.  In a September 2006 letter, the Veteran was provided the new and material evidence standard that was applicable to the Veteran's application to reopen his claims for service connection for depression and tinnitus.  These letters set forth the reasons for the prior denials of these claims and the type of evidence that the Veteran would need to submit in order to successfully reopen his claims for service connection for depression, a right knee disability and tinnitus.  His subsequent assistance in pursuing the appeal demonstrates actual knowledge of what is needed, and further notice or development is not indicated. 

The April 2005 and September 2006 letters were provided prior to the date of the issuance of the appealed September 2005 and October 2006 rating decision.  

Regarding his increased rating for left foot callous claim, an April 2005 letter explained what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The April 2005 was provided prior to the date of the issuance of the appealed September 2005 rating decision.  

A July 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the July 2007 letter, and opportunity for the Veteran to respond, the September 2010 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records and the Veteran's June 2005, August 2005 and June 2009 VA examinations.  Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not attach until the claim has been reopened.  

Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf as well as his hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 



I.  Entitlement to a rating in excess of 10 percent for a left foot callous

Laws and Regulations- Increased Rating Claims 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analyses in the following decision are therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's current claim for an increased rating for a left foot callous was received in March 2005.  

The Veteran was evaluated at a 10 percent disability rating pursuant to Diagnostic Code 7804, found in 38 C.F.R. § 4.118.  Diagnostic Code 7803 pertains to superficial, poorly nourished with painful repeated ulceration which warrants a 10 percent rating.  Diagnostic Codes 7804 pertains to superficial, tender and painful scars which warrant a 10 percent rating.  Pursuant to 7805, scars may be rated on limitation of function of part affected.

Effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  See VA Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708, 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. Part 4).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date.  Id.  The Board has not received a request from the Veteran to be rated under the revised criteria, and as such, that rating criteria will not be addressed at this time. 

Factual Background and Analysis

The Veteran underwent a VA examination in June 2005.  The examiner noted that the Veteran had serious callus pain at the third metatarsal plantar area and complained about severe pain in his left foot.  It was worse on standing and walking.  He had normal nonantalgic gait.  There was a 3.5cm dorsal longitudinal scar in the third metatarsal area.  There was also a small plantar callus measuring 1/2 inch.  There was no ulceration.  There was no evidence of pain in the scar area.  There was no elevation or depression of the surface contour.  There was no cheloid, edema or inflammation.  There was adequate range of motion in all toes.  He had subjective pain during the palpitation of the plantar callus.  There was no evidence of decreases range of motion, weakness or fatigability.  The diagnosis was hypertrophic callus of the left foot, status post osteomy.  There was evidence of severe to moderate tenderness in the plantar area.  The joint function may be additionally limited by pain following repetitive use.  There was no evidence of incoordination, lack of endurance or weakness.

The Veteran underwent a VA examination in August 2005.  The examiner noted that the Veteran's current symptoms of calluses were pain and tenderness over the callous site.  He had to shave it every four days to relieve the pain.  His functional impairment was that he had to shift his weight when he walked or stands.  There was a level scar present at the base of the 2nd and 3rd metatarsal of the left foot palmar surface measuring about 1cm x 1cm with tenderness, hypopigmentation of less than 6 square inches and abnormal texture of less than 6 square inches.  There was no disfigurement, ulceration, adherence, instability, tissue loss, Keloid formation, hyperpigmentation or abnormal texture.

An April 2007 VA treatment note indicated that the Veteran reported having to change his walk due to the callus present on his foot.

The Veteran underwent a VA examination in June 2009.  He reported that he has had continued problems with his feet, with callus buildup over time which has required frequent reduction.  He reported getting treatment for the reduction for the past 30 years.  He reported increased pain with weight bearing and has had special shoes ordered to help with his feet.  The examiner noted that less than 5 percent of the body area had been affected.  The diagnosis was left plantar foot with 1.3 x 2cm circular lesion, located around the 3rd metatarsal head with central pinpoint core.  The lesion was hypopigmented, flat and moderately tender to palpitation.

A review of the record reveals that the criteria for a disability rating in excess of 10 percent for a left foot callous have not been met or approximated.  Objective examination confirmed that the Veteran has had a left foot callous measured no more than six square inches.  The callous was tender to palpation but caused no limitation of motion of the affected part.  While the June 2005 VA examiner noted that the joint function may be additionally limited by pain following repetitive use, he specifically indicated that there was no evidence of decreases range of motion, weakness or fatigability.  

Based on these findings, no more than a 10 percent evaluation is warranted under Diagnostic Code 7804 for this disability.  The medical evidence does not reflect the existence of any associated scar of a size or that involves any symptoms or pertinent characteristics so as to warrant the assignment of an evaluation in excess of 10 percent under any other pertinent provision of section 4.118.  Specifically, the callous has not been noted to be deep or cause limited motion.  See Diagnostic Code 7801.  The callous does not consist of an area of 929 sq. cm. or greater.  See Diagnostic Code 7802.  Additionally, the callous has not been found to be unstable or cause a limitation of motion; thus Diagnostic Codes 7803 and 7805 are not applicable.  

As such, a rating in excess of 10 percent is not warranted for the Veteran's left foot callous under the rating criteria, and no further discussion of such criteria is necessary.  38 C.F.R. § 4.79, Diagnostic Code 7804 (2010). 



Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's a left foot callous is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  Moreover, there is nothing to suggest that this disorder caused any significant work interference, certainly not to the extent to warrant extraschedular consideration.


II.  New and Material Evidence

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial was the November 1999, RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

A.  A right knee disorder, to include as secondary to the service-connected left foot callous

The Veteran filed a claim for service connection for a right knee condition and was denied in August 2001 and January 2002 VA rating decisions.  The January 2002 rating decision denied the Veteran's claim for a right knee condition on the basis that there was no evidence of a relationship between the right knee disability and service.

The Veteran was notified of the unfavorable decision but did not submit a Notice of Disagreement or otherwise indicate disagreement within one year.  As such, the January 2002 rating decision is final.  38 U.S.C.A. § 7105(c).  

The Veteran sought to reopen his claim for service connection for a right knee disability in March 2005 on the basis that his right knee disability was secondary to his service-connected left foot callous.

The Board notes that the Veteran's recently argued theory of entitlement to service connection for a right knee disorder secondary to the service-connected left foot callous does not constitute a new claim.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b).  Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008).

In the January 2002, unappealed rating decision, the RO denied the Veteran's claim based on a finding that the evidence did not show that the Veteran's right knee disability was related to his military service. 

Evidence received after the January 2002 rating decision includes an August 2005 VA examination in which the Veteran was diagnosed with posttraumatic deformity of the right knee that was less likely than not secondary to the service-connected callous of the left foot.  Additional VA records note that the Veteran presented with complaints of right knee pain.

The subsequently received evidence is either cumulative or redundant of the evidence previously of record, or it does not raise a reasonable possibility of substantiating the claim.  Much of the evidence is cumulative or redundant in that it merely restates prior contentions or evidence, or demonstrates that the Veteran has current diagnosis of posttraumatic deformity of the right knee.  There is no evidence that relates to an unestablished fact necessary to substantiate the claim, namely that any right knee disability occurred in or was caused by service or was related to service-connected left foot callous.  Negative evidence against a claim cannot constitute new and material evidence.  Overall, there is no medical evidence or opinion suggesting that the Veteran's current right knee disability is in any way related to his service or his service-connected left foot callous.  

Although the Veteran indicated that he believed that his current right knee disability is related to his service-connected left foot callous, the Veteran is not competent to provide an opinion as to etiology and as such, his statements cannot serve as a basis for the reopening of a previously denied claim.  Accordingly, reopening of the claim for service connection for a right knee disorder, to include as secondary to the service-connected left foot callous is not warranted. 

B.  Depression, to include as secondary to the service-connected hemorrhoids

The Veteran filed a claim for service connection for depression and was denied in an April 2003 VA rating decision.  The April 2003 rating decision denied the Veteran's claim for depression on the basis that that there was no evidence that the Veteran had been diagnosed with depression and no evidence of a relationship between depression and service.

The Veteran was notified of the unfavorable decision but did not submit a Notice of Disagreement or otherwise indicate disagreement within one year.  As such, the April 2003 rating decision is final.  38 U.S.C.A. § 7105(c).  

The Veteran sought to reopen his claim for service connection for a right knee disability in August 2006 on the basis that his depression was secondary to his service-connected hemorrhoids.

The Board again notes that the Veteran's recently argued theory of entitlement to service connection for depression secondary to the service-connected hemorrhoids does not constitute a new claim.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b).  Boggs; supra.  Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Robinson; supra.

In the April 2003, unappealed rating decision, the RO denied the Veteran's claim based on a finding that the evidence did not show that the Veteran had a diagnosis of depression and that a claimed depression disability was related to his military service. 

Evidence received after the April 2003 rating decision includes a February 2005 VA mental health note with a diagnosis of cocaine dependence and alcohol dependence.  An April 2009 VA mental health note diagnosed the Veteran with polysubstance disorder and depressive disorder not otherwise specified (NOS).  

The Veteran also underwent a VA examination in June 2009.  The diagnosis was personality disorder NOS with narcissistic and antisocial trends.  The examiner noted that the Veteran had been recently diagnosed with depressive disorder NOS based on his report of depressive symptoms.  While the Veteran was frustrated and unhappy with his situation in many respects, the examiner could find no evidence of a clinically significant depressive illness.

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  However, none of this evidence is "material" for purposes of reopening the claim for service connection for depression as the evidence fails to show that the Veteran has been diagnosed with a current depression disability or that current depression was related to service or service-connected hemorrhoids.  

Although the April 2009 VA mental health note indicated a diagnosis of depressive disorder NOS, the June 2009 VA examiner determined that he could find could find no evidence of a clinically significant depressive illness.  Regardless of the potential conflicting evidence regarding whether a current disability of depression exists, there is no evidence that any depression disability is related to service or the service-connected hemorrhoids.  Again, the Board notes that the April 2003 rating decision denied the Veteran's claim on the basis that the evidence did not show that the Veteran had a diagnosis of depression and that a claimed depression disability was related to his military service.  

Although the Veteran indicated that he believed that he has current depression that is related to his service-connected hemorrhoids, the Veteran is not competent to provide an opinion as to etiology and as such, his statements cannot serve as a basis for the reopening of a previously denied claim.  Accordingly, reopening of the claim for service connection for depression, to include as secondary to the service-connected hemorrhoids is not warranted. 

C.  Tinnitus

The Veteran filed a claim for service connection for tinnitus and was denied in a September 2005 VA rating decision.  The September 2005 rating decision denied the Veteran's claim for tinnitus on the basis that that there was no evidence of a relationship between current tinnitus and service.

The Veteran was notified of the unfavorable decision but did not submit a Notice of Disagreement or otherwise indicate disagreement within one year.  As such, the September 2005 rating decision is final.  38 U.S.C.A. § 7105(c).  

The Veteran sought to reopen his claim for service connection for tinnitus in August 2006.

Evidence received after the September 2005 decision includes a June 2009 VA audio examination.  The examiner concluded that due to reported frequency and duration of ringing, documented research, normal whisper tests results at enlistment and separation from military service, limited military noise exposure and significant reported occupational noise exposure, the Veteran's tinnitus was not caused by or a result of military noise exposure.

However, the subsequently received evidence is either cumulative or redundant of the evidence previously of record, or it does not raise a reasonable possibility of substantiating the claim.  Much of the evidence merely restates prior contentions or evidence, or demonstrates that the Veteran has current diagnosis of tinnitus.  There is no evidence that relates to an unestablished fact necessary to substantiate the claim, namely that tinnitus occurred in or was caused by service.  Once again, negative evidence against a claim cannot constitute new and material evidence.  Overall, there is no medical evidence or opinion suggesting that the Veteran's current tinnitus disability is in any way related to his service.  

Although the Veteran indicated that he believed that his current tinnitus is related to his noise exposure in the service, once again, the Veteran is not competent to provide an opinion as to etiology and as such, his statements cannot serve as a basis for the reopening of a previously denied claim.  Accordingly, reopening of the claim for service connection for tinnitus is not warranted. 


ORDER

Entitlement to a rating in excess of 10 percent for a left foot callous is denied.

New and material evidence has not been received to reopen the claim for service connection for a right knee disorder, to include as secondary to the service-connected left foot callous; the appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for depression to include as secondary to the service-connected hemorrhoids; the appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for tinnitus; the appeal is denied.
REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for service connection for skin rash of the left ankle. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran's service treatment records demonstrate that he was treated for a fungus growth on both his hands and feet in September 1972.  The physician noted that it appeared to be eczema.

In April 2006 the Veteran presented with complaints of a rash on his legs. The diagnosis was contact dermatitis versus fungal etiology on his legs.  He also had tinea pedis of the left foot.

A September 2006 treatment note diagnosed the Veteran with lichen simplex chronicus of the legs.

The Veteran underwent a VA examination in June 2009.  The diagnosis was lichen simplex chronicus.  However, there was no evidence of active disease at the time.  There was residual hyperpigmentation of the left lower extremity.

The Board is aware that some disorders, such as skin rashes, are subject to periodic exacerbations.  See Ardison v. Brown, 2 Vet. App. 405, 408 (1994) (indicating that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity). 

As there is conflicting evidence regarding whether a current skin rash of the left ankle disability exists, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a skin rash of the left foot and that further medical examinations and opinions in connection with this claim are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The AMC/RO should schedule a VA examination to determine the existence, nature and extent of any skin rash of the left ankle disability.  To the extent possible, schedule the examination during an active stage of the disease.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to indicate whether the Veteran has a current skin rash of the left ankle disability.  If the Veteran is found to have a current skin rash of the left ankle disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability is related to service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determinations remain less than fully favorable to the Veteran, he and his representative should be provided with a SSOC and given an opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


